Citation Nr: 1109909	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-37 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased disability rating for service-connected bilateral hearing loss, which is currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1955 to January 1958.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the rating of the Veteran's bilateral hearing loss disability at 10 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's increased rating claim must be remanded for further evidentiary development.

The Veteran contends that he is entitled to a disability rating greater than 10 percent for his bilateral hearing loss disability.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Specifically in the context of hearing loss cases, in addition to providing objective test results, VA examiners must fully describe the functional effects caused by a hearing disability in their final reports.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

In the instant case, the Veteran asserted in his January 2007 claim for an increased rating that his hearing had become weaker, and the Veteran's representative reasserted this claim in February 2011.  Although the Veteran has made competent assertions that his symptoms have increased in severity, the Veteran has not been provided with a comprehensive audiological examination since February 2003.  The medical record contains audiological treatment records from the VA Medical Center at Chico (VAMC Chico) for the Veteran's hearing loss disability through 2007.  Additionally, the record contains January 2007 and May 2007 reports from a VA audiologist who provided conclusions regarding the severity of the Veteran's hearing loss but provided neither the objective results of audiological examinations nor an evaluation of on the functional effects caused by the bilateral hearing loss disability.  The Veteran has further submitted the results of a May 2009 audiogram performed at VAMC Chico, but such audiogram contains graphical audiometric threshold findings and speech discrimination percentages.  Neither the Board nor the RO is competent to interpret graphical representations of audiometric data and, therefore, cannot determine the severity of the Veteran's hearing loss according to graphs alone.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

In light of the assertions that the Veteran's symptoms have worsened, the incomplete 2007 VA examinations of record, and the length of time that has elapsed since the most recent comprehensive VA audiological examination, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's bilateral hearing loss disability is necessary.

The Board also notes that the Veteran stated in October 2007 that he received Social Security payments following a "stroke [that] left me limited on [my] left side, and I can't hear."  No records from the Social Security Administration (SSA) have been requested or associated with the claim file.  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of the pending claim, VA is obliged to attempt to obtain and consider those records.  See 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Therefore, attempts should be made to obtain the SSA records. 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran, including any medical records that SSA has regarding the Veteran.  These records should be associated with the claims file.

2.  The RO must contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased rating for his service-connected bilateral hearing loss disability.  Based on the Veteran's response, the RO must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

3.  The RO should obtain and associate with the claims file copies of all treatment records for the Veteran's bilateral hearing loss from May 2007 to the present from VAMC Chico, specifically including the objective results of audiological tests performed by the January 2007 VA examiner.

4.  After completing items 1 through 3 above, the RO should afford the Veteran with an examination to determine the current severity of the Veteran's bilateral hearing loss.  This examination must take place with an examiner of appropriate expertise but not with the audiologist who conducted the January 2007 and May 2007 evaluations of the Veteran.  The examination report must include both the objective results of audiological tests of the Veteran (to include, at a minimum, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test) and a complete discussion of any functional effects caused by the Veteran's bilateral hearing loss disability.  The results of the objective audiological tests should be provided to the Board in numeric, rather than graphical format.  

The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed in conjunction with the examination.

5.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any scheduled examination, documentation must be obtained that demonstrates that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claim file.

6.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claim for an increased rating for his bilateral hearing loss.  If action remains adverse to the Veteran, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the claim for an increased rating for bilateral hearing loss should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


